Citation Nr: 0205691	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  98-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for hepatitis C, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for hepatitis C.  In September 2000, the RO 
granted a 10 percent evaluation for hepatitis C.  The veteran 
has not stated that he is satisfied with the grant of the 
10 percent evaluation, and thus the appeal continues.

In September 2000, the RO denied service connection for a 
psychiatric disorder as secondary to hepatitis C and denied a 
total rating for compensation based upon individual 
unemployability.  In a VA Form 646, Statement of Accredited 
Representation in Appealed Case, received in March 2002, the 
veteran's representative listed these two issues as being on 
appeal.  The Board notes that the VA Form 646 cannot be 
construed as a timely notice of disagreement, as it was not 
received within one year of the September 2000 rating 
decision.  38 C.F.R. § 20.302(a) (2001).  Thus, these issues 
are not currently on appeal nor does the Board have 
jurisdiction to remand for issuance of a statement of the 
case.

During the appeal process, the veteran relocated within 
California and jurisdiction of his claim was assumed by the 
RO in San Diego, California.


FINDING OF FACT

Hepatitis C is manifested by no more than mild symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the October 1997 rating decision on appeal, 
the January 1998 statement of the case, and the October 2000 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for hepatitis C.  In the January 1998 statement of 
the case and the October 2000 supplemental statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an increased evaluation 
for his service-connected disability.  Correspondence copies 
of these determinations were mailed to the veteran's 
accredited representative, The American Legion.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported that he was in receipt of 
Social Security Administration disability benefits, which 
benefits were granted as a result of residuals of hepatitis 
C.  The record reflects that the RO requested the records 
from the Social Security Administration, which records were 
received and associated with the claims file.  The veteran 
also reported having received private treatment, which 
records he submitted.  The veteran stated he had received 
treatment at the VA Outpatient Clinic in Martinez, 
California, which records have been received and associated 
with the claims file.  The veteran submitted VA treatment 
records, dated in 1984 and 1985.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for hepatitis C that have not been associated with 
the claims file.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo several VA 
examinations related to his claim.

In a May 2001 letter, the RO informed the veteran that VCAA 
had been signed into law.  The RO informed the veteran of the 
evidence it had in its possession, what evidence it needed 
from the veteran, and what evidence the veteran should submit 
to establish entitlement for the benefit for which he was 
seeking.  The RO also offered the veteran assistance in 
obtaining any relevant records that pertained to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

A March 1990 private medical record related to the veteran's 
claim for Social Security Administration disability shows 
that the veteran had been in an automobile accident in 1969, 
in which he sustained fractures to the right ankle, left 
lower leg, pelvis, L4-L5, right clavicle, and sternum.  He 
also sustained a bladder rupture.  The physician noted that 
the veteran had a shorter right leg.

A June 1993 private medical record related to the veteran's 
claim for Social Security Administration disability benefits 
reveals that a private physician determined that the veteran 
was not able to work as a result of his orthopedic 
disabilities.  He noted that the veteran had sustained a 
fracture to his pelvis in 1969 and that the veteran had 
developed chronic pain syndrome from the pelvic fracture.  
The physician noted that as a result of this accident, the 
veteran had developed a marked leg length discrepancy and 
scoliosis and subsequently developed depression as a result.

A July 1995 VA treatment report shows that the veteran 
reported weakness and pain.  The diagnostic impression was 
history of hepatitis C.  In December 1995, the veteran 
reported chronic fatigue.  The assessment was positive for 
hepatitis C.  In March 1996, the veteran was seen for a 
history of dropping things.  The veteran stated that it had 
happened two to three months prior, but had not happened 
since then.  He also reported a history of memory problems 
and occasionally not remembering key words.  He complained of 
general body pain and being tired.  The examiner entered an 
assessment of hepatitis C and questionable chronic fatigue 
syndrome versus depression and possible carpal tunnel 
syndrome.  An April 1996 electromyography showed evidence of 
right and left carpal tunnel syndrome, but the examiner noted 
that it did not fit the clinical picture.

Service connection for hepatitis C was granted by means of an 
April 1996 rating decision and assigned a noncompensable 
evaluation.

A May 1996 VA examination report shows that the veteran 
reported that he had undergone a blood test in 1984 which 
revealed that he had hepatitis C.  He stated that he had not 
worked since August 1992, when he suffered an episode of 
weakness, which had caused him to fall down and become 
totally disabled.  The veteran stated that he had extreme 
weakness, arthralgia, occasional abdominal discomfort, 
headaches, and alternating diarrhea and constipation.  The 
examiner stated that the veteran was 6 feet 2 inches tall and 
weighed 189 pounds.  The veteran stated that his maximum 
weight had been 196 pounds.  The examiner stated that the 
veteran did not appear anemic and noted that he did not look 
ill.  The veteran stated that he vomited about once a month 
and would vomit a brownish material.  He also stated that he 
had frequent urgency to have a bowel movement and was 
sometimes incontinent because of the urgency.  The veteran 
reported that this urgency alternated with severe 
constipation.  The examiner stated that the veteran denied 
hematemesis, melena, and abdominal pain.  He noted that the 
veteran reported that he would get gas pain.  The veteran 
reported that he felt continually tired and uncomfortable.  
The examiner stated that the veteran did not appear icteric 
and that the sclerae were clear without icterus.  The 
diagnosis was history of hepatitis C and continuing 
symptomatology of unknown etiology.

A May 1996 liver biopsy showed inflammation, which was noted 
to mostly likely be secondary to hepatitis C.  The VA 
physician stated that the grading of the inflammation was 
minimal and that the staging based on fibrosis was a stage 1, 
but may be a stage 0, which essentially meant no fibrosis.  
He noted that the liver function tests were within normal 
limits.  The final diagnoses were mild hepatitis and no 
cirrhosis or scarring.

A May 1997 VA clinical record shows that a hepatitis C test 
revealed that the veteran had a result of greater than 
500,000.  The document indicated that the linear range for 
this assay was between 2,000 to 500,000.  

An August 1997 VA examination report shows that the veteran 
reported symptoms of total body weakness and generalized body 
aches.  The examiner noted that the veteran was not able to 
be specific about where the pain was occurring in his joints.  
The veteran stated that his stools were not formed but that 
they were also not totally liquid.  He stated he had a bowel 
movement daily but often felt like he had not evacuated his 
bowels completely.  The veteran stated that he stopped 
working in the early 1990's as a result of chronic fatigue 
and malaise and was currently on Social Security 
Administration disability.  

The examiner stated that the veteran weighed 188 pounds.  He 
stated the veteran's abdomen was soft, nontender, and 
positive for bowel sounds in all four quadrants.  He added 
that the liver span was approximately 12 centimeters at the 
right midclavicular line.  The examiner stated that there was 
no evidence of hepatosplenomegaly.  He noted that the veteran 
described a very dull, vague abdominal discomfort below the 
umbilicus in both the right and left lower quadrants.  The 
veteran denied any right upper quadrant pain and described 
the abdominal discomfort as feeling "plugged up."  The 
examiner noted that the veteran denied any food intolerance, 
nausea, and frequent vomiting.  He stated that the veteran 
was not able to quantify the degree of his pain.  The veteran 
reported that he had not lost any weight.  The examiner 
stated that the veteran's description of generalized weakness 
was nonspecific.  The veteran stated that he was no more weak 
in the upper extremities as compared to the lower 
extremities.  He added that his generalized weakness 
prevented him from doing a lot of physical activity, which he 
used to enjoy in the past.  The examiner noted that the chem 
panel was normal, except for low cholesterol and blood urea 
nitrogen bunion (BUN).  He stated the veteran's liver enzymes 
were normal.  The diagnosis was chronic hepatitis C.

A July 1998 VA echogram of the abdomen revealed an enlarged 
liver.  The diagnosis was hepatomegaly with no focal hepatic 
mass identified.

A July 1999 VA examination report shows that the veteran 
reported he had abdominal pain, difficulty with bowel 
movements, and chronic constipation.  The examiner noted that 
the veteran had undergone an abdominal ultrasound, which 
showed an enlarged liver with no focal hepatic masses.  The 
veteran reported chronic fatigue.  He denied any melena, 
bright red blood, nausea, and vomiting.  The veteran stated 
he had a good appetite and had gained five pounds in the last 
year.  The examiner stated the veteran weighed 190 pounds.  
He stated examination of the abdomen revealed that it was 
nontender and not distended.  He noted the veteran had a 
slightly enlarged liver, but that it was not tender and that 
the veteran had no splenomegaly.  Neurological examination 
was negative.  The examiner stated the following:

In summary, this is a 56-year-old-man 
with a history of hepatitis C infection.  
The patient has a mild form of hepatitis.  
The patient's liver enzymes in the past 
have been noted to be slightly above 
normal.  He has had a liver biopsy[,] 
which showed minimal fibrosis and mild 
hepatitis and he has had an ultrasound of 
the liver[,] which has revealed only 
hepatomegaly without any findings. . . .

The diagnosis was hepatitis C infection, with a notation that 
the veteran had mild hepatitis by examination.

A July 1999 VA psychiatric evaluation report shows that the 
veteran reported dysthymia, fatigue, irregular sleep, 
impotence, difficulty with interpersonal relationships, 
loneliness, and financial problems.  The examiner entered a 
diagnosis of dysthymic disorder.  He stated that he did not 
feel that anything about the veteran had been made worse by 
his hepatitis C status.  The examiner stated that the veteran 
looked "totally healthy" and that he could explain the 
veteran's symptoms on the basis of a dysthymic disorder.  He 
stated that the dysthymic disorder had existed prior to 
enlistment into service and that the veteran's current 
psychiatric problems were the result of stressors that 
occurred prior to his entry into service.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected hepatitis C is evaluated 
under Diagnostic Code 7345.  Infectious hepatitis which is 
healed and nonsymptomatic warrants a noncompensable 
evaluation.  38 C.F.R. § 4.115, Diagnostic Code 7345.  
Infectious hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.  Id.  When there is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
evaluation is warranted.  Id.  With moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression, a 60 percent evaluation is 
warranted.  Id.  With marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy, a 100 percent evaluation is warranted. Id. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for hepatitis C.  In 
May 1996, the examiner noted that the veteran did not look 
ill.  The veteran denied hematemesis, melena, and abdominal 
pain.  A May 1996 liver biopsy showed inflammation of the 
liver, but it was determined to be mild.  The examiner stated 
that there was no evidence of fibrosis or scarring.

In August 1997, the examiner stated that examination of the 
abdomen revealed no hepatosplenomegaly.  The veteran denied 
any food intolerance, nausea, and frequent vomiting.  Chem 
panel was reported as normal, as were the veteran's liver 
enzymes.  A July 1998 VA echogram showed an enlarged liver.  
In July 1999, the examiner noted that the veteran had a 
slightly enlarged liver, but that it was not tender and there 
was no evidence of splenomegaly.  Following examination of 
the veteran and the claims file, the examiner stated that the 
veteran had a mild form of hepatitis.  He noted that the 
liver enzymes were slightly above normal, that a liver biopsy 
showed minimal fibrosis and mild hepatitis, and that the 
ultrasound of the liver showed hepatomegaly but without any 
findings.  It was his determination that the veteran's 
hepatitis C was mild.  

Here, the Board finds that the evidence shows that the 
veteran's hepatitis C is no more than 10 percent disabling.  
See 38 C.F.R. § 4.114, Diagnostic Code 7345.  The evidence 
shows that the veteran has some liver damage.  He has 
reported alternating between loose bowel movements with 
constipation, which would establish mild gastrointestinal 
disturbance to warrant the 10 percent evaluation.  Id.  

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for hepatitis C, and finds that no 
more than a 10 percent evaluation is warranted.  The Board is 
aware that the veteran has been determined to be unemployable 
as a result of various disabilities.  The veteran has 
attributed his unemployability to his chronic fatigue 
syndrome and malaise, which symptoms he has attributed to his 
hepatitis C.  However, the medical records received from 
Social Security Administration reveal that the veteran had 
been diagnosed with chronic fatigue syndrome as a result of 
his 1969 accident, where he sustained numerous injuries, 
which post dates his service.  A private physician attributed 
the veteran's inability to work to that accident.  The Board 
is aware that the veteran has asserted that he was in this 
accident as a result of his weakness and malaise; however, 
there is no objective evidence to support the veteran's 
assertion.  When the veteran was examined by a VA 
psychiatrist, he determined that the veteran's dysthymic 
disorder had existed prior to service and was the result of 
stressors the veteran encountered at that time.  The facts 
described by the veteran show a very troubled childhood.  
Additionally, in the June 1993 treatment record, the private 
physician attributed the veteran's depression to the 1969 
accident.  Thus, no medical professional has attributed the 
veteran's psychiatric complaints to his service-connected 
hepatitis C.  

Additionally, the veteran's abdominal symptoms have not been 
shown to be severe enough to warrant dietary restrictions or 
other therapeutic measures.  In May 1996, when the veteran 
described various symptoms, which he felt were attributable 
to his hepatitis C status, the examiner made a specific 
finding that the veteran had continuing symptomatology, which 
was of "unknown etiology."  Thus, based upon the Board's 
review of this report, the examiner did not find that the 
veteran's symptoms were attributable to the service-connected 
hepatitis C.  The Board finds that the most probative 
evidence is the July 1999 VA examination report.  There, the 
examiner had an opportunity to examine the veteran and review 
the claims file, which showed results from liver enzymes, 
abdomen ultrasound, and a chem panel.  It was his 
determination that the veteran's hepatitis C was mild in 
form.  For the reasons stated above, the Board has determined 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.

The appellant is competent to report his symptoms.  To the 
extent that he asserted that his service-connected hepatitis 
C warranted more than the noncompensable evaluation, he was 
correct, and the RO granted a 10 percent evaluation.  
However, to the extent that he has asserted that he warrants 
more than a 10 percent evaluation, the medical findings do 
not support an increased evaluation.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hepatitis C is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

